Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant has filed an amendment on 2/28/2022 amending claims 1 and 8, claims 4 and 10 have been cancelled, no new adding to the claim was introduced.
In virtue of this communication, claims 1-3, 5-9 and 11-12 are currently pending in the instant application. 


Response to Remarks

In response to the 35 USC § 112(b) rejection, Applicant amends claims 1 and 8 to overcome the rejection. However, the amended claim language appears to introduce more indefinite subject matter as explained in more details in the current Office Action.
Applicant further argues the amended claim language overcomes the 35 USC § 103 rejection based on prior arts Cady (US 20150261364 A1) and Badaye (US 20120098783 A1). The Office respectfully disagrees, and considers art rejection not being meaningful when the claim language contains many indefinite claim language issues. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 (similarly claim 8) contains the language, in part, “... detect first capacitance such that a proximity of a first object in front of the front surface and the first sensor, is detected based on the first capacitance when the first object causes an intended touch ...”. The subject matter is considered indefinite as the device/method mandates detecting a first capacitance based on the first capacitance itself, which appears to be an illogical loop that the start of the detection action depends on the detection result!
Similarly, the subject matter for detecting the second capacitance in claims 1 and 8 has the same indefiniteness issue as detecting the first capacitance. 

Independent claim 1 (similarly claim 8) further contains the language, in part, “... that there is no proximate object when the first capacitance is lower than a first threshold value ...”  Applicant fails to reveal how a first threshold value is determined. However, the claim language enables a choice of a threshold value, to determine whether an proximate object is there or not, regardless of the fact whether an object exists or not exists. 

In addition, claim 1 language (similarly claim 8) further states, “ ... determine that there is no proximate object and that the first capacitance results from unwanted signal effect due to the presence of the second object which is made from a different material from the first object “. It is unclear what kind of signal can be considered “unwanted”, and how the capacitance results affected by the materials of the first and second object, being the same or being different. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621